Citation Nr: 1623940	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-35 272	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an extraschedular rating in excess of 40 percent for myofascial pain syndrome.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disability and to include as due to exposure to herbicides.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. M. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1978 and from May 1983 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and the RO in Los Angeles, California, respectively.  Jurisdiction rests with the RO in Sioux Falls, South Dakota, from which the appeal was certified.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his November 2013 substantive appeal, the Veteran requested a Travel Board hearing in connection with the claims on appeal.  The record does not reflect that the RO has scheduled the hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2015); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2015).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




